MEMORANDUM **
The Supreme Court has vacated this Court’s memorandum disposition filed on May 13, 2004, ordering a reconsideration in light of its recent holding in United, States v. Booker. See — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621, L.Ed.2d 621 (2005). For the reasons set forth therein and in our recent decision in United States v. Ameline, 409 F.3d 1073 (2005) (en banc), Pounpanya’s sentence is VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.